UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2316


DARYL LEWIS GILLEY COLINOT,

                Plaintiff - Appellant,

          v.

ESPEJO FAMILY LIMITED PARTNERSHIP, RLLP T/A EAST BEACH
MARINE MARINA; BLANDINE ESPEJO; VININGS MARINE, INC.; THE
CITY OF NORFOLK, VIRGINIA; COMMONWEALTH OF VIRGINIA, Dept.
of Game & Inland Fisheries; STEPHEN J. GREGORY, an
individual; BRIAN PARKER, an individual; UNITED STATES
POSTAL SERVICE; ESPEJO FRIEND OR ASSOCIATE, JANE DOE; CUTTY
SARK MARINA; JANE DOE, Co-Owner/Cook; OFFICER CROWDER, In
Capacity   of  Chief   of  Investigations,  Norfolk  Police
Department;   CAPTAIN   A.  M.   POMERANZ,  Norfolk  Police
Department; CINDY HALL, In Capacity of Asst. City Atty; G.
C. WALL, In Capacity of Police Officer; W. G. SNYDER, In
Capacity of Police Officer; OFFICER LOGAN, Norfolk Police
Department; POLICE OFFICERS, John Does 1-7 Norfolk PD; U.S.
POSTAL WORKER JOHN DOE; DORITA ADAMS, as head of boat
titling dept.; JOHN EVANS, as boat titling agent; CINDY
MORGAN, as boat titling agent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00475-RAJ-DEM)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Daryl Lewis Gilley Colinot, Appellant Pro Se. Marissa Marriott
Henderson, VENTKER WARMAN HENDERSON, PLLC, Norfolk, Virginia;
Heather Ann Mullen, CITY ATTORNEY’S OFFICE, Norfolk, Virginia;
Jonathan Duncan Pitchford, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia; Douglas Fredericks, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Daryl    Lewis    Gilley       Colinot    appeals      the    district       court’s

orders    striking    his    third     amended       complaint,        dismissing    his

civil    action,    and    denying    leave     to    file       his   fourth     amended

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.         Colinot    v.   E.   Beach-Bay         Marine    Marina,    No.

2:14-cv-00475-RAJ-DEM (E.D. Va. Sept. 22 & Sept. 28, 2015).                           We

dispense     with    oral    argument      because         the     facts    and    legal

contentions    are    adequately       presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          3